******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
       STATE OF CONNECTICUT v. WILLIAM
               CONWAY HARPER
                  (AC 37022)
            DiPentima, C. J., and Sheldon and Bear, Js.
         Argued April 4—officially released August 2, 2016

   (Appeal from Superior Court, judicial district of
Stamford-Norwalk, geographical area number twenty,
                    Holden, J.)
  Richard Emanuel, for the appellant (defendant).
  Harry Weller, senior assistant state’s attorney, with
whom, on the brief, were Richard J. Colangelo, Jr.,
state’s attorney, Katherine Donoghue, deputy assistant
state’s attorney, and Ori Beeri, legal intern, for the
appellee (state).
                         Opinion

   SHELDON, J. The defendant, William Conway
Harper, appeals from the judgment of conviction ren-
dered against him after a court trial on charges of crimi-
nal trespass in the third degree in violation of General
Statutes § 53a-109 (a) and possession of less than one-
half ounce of marijuana in violation of General Statutes
§ 21a-279a (a).1 On appeal, the defendant claims (1) that
the evidence was insufficient to support either of his
challenged convictions and (2) that the trial court erred
in denying his motion to suppress the marijuana seized
from a vehicle in which he was a passenger upon which
the latter conviction was based. We reverse the defen-
dant’s conviction for criminal trespass in the third
degree on the ground of insufficient evidence, but affirm
his conviction for possession of marijuana upon con-
cluding that the evidence at trial was sufficient to sup-
port that conviction and that the court properly denied
his motion to suppress.
   After a pretrial hearing on the defendant’s motion to
suppress, the trial court found the following facts. On
the evening of July 13, 2012, Officers Julio Rodriguez
and Steven Luciano of the Norwalk Police Department
were working as members of a special services unit that
patrolled Norwalk housing areas, looking for criminal
activity such as narcotics transactions and trespassing.
As part of their regular routine, the officers patrolled
all of the housing projects in Norwalk due to numerous
complaints by local residents about ‘‘intruders bringing
in drugs, gangs, violence, and [a]ffecting the quality of
their’’ lives.
   On July 13, 2012, at approximately 9 p.m., the officers
entered the parking lot of a housing project at 16 School
Street in Norwalk, which is a dead end, by making a
left turn from the main driveway, then a quick right
turn, which put them at the rear of the property between
buildings five and one. They observed that ‘‘No Tres-
passing’’ signs were posted throughout the property. At
the far end of the parking lot there was a dumpster,
which was surrounded on three sides by a fence that
bore a ‘‘No Trespassing’’ sign. The officers parked their
marked police cruiser behind a Honda Accord that was
parked next to the dumpster. Then they observed the
defendant, who appeared to be startled by their pres-
ence, emerge from behind the dumpster and walk
quickly and nervously to the Honda, with his head down,
trying to avoid eye contact with the officers. He entered
the passenger side of the vehicle.
  The officers then observed another male, Kyle Frei-
tag, emerge from behind the dumpster and walk ner-
vously to the Honda, also with his head down and trying
to avoid eye contact with them, before entering the
driver’s side of the Honda. After entering the vehicle,
Freitag put it in reverse and tried to leave the area, but
he was unable to do so because the police cruiser was
parked immediately behind him.
   Luciano testified that, due to his frequent patrols of
16 School Street, he had become familiar with most of
the residents of the property, but he did not recognize
either of the men in the Honda as a resident. The officers
ran the license plate of the Honda through the Depart-
ment of Motor Vehicles’ database and discovered that
the vehicle was not registered to anyone residing at 16
School Street. On that basis, aware of the constant
complaints of residents about trespassers on the prop-
erty, the officers exited their cruiser to determine what,
if any, reason the two men had for being on the prem-
ises. While walking toward the Honda, the officers
encountered Mary Horelick, a resident of 16 School
Street, who told them that she did not know the men in
the Honda, one of whom had just urinated on her fence.
  Upon nearing the Honda, however, the focus of the
officers’ investigation changed when they smelled ‘‘the
pungent strong odor of marijuana,’’ coming from the
vehicle. This finding led them to call in a canine unit to
search the vehicle’s interior. Shortly thereafter, Officer
Garrett Kruger and his dog, Kimbo, arrived on the scene
and conducted a search of the Honda. The search
revealed a bag of marijuana on the floor of the vehicle,
near the front passenger seat, where the defendant had
been sitting.2 As a result of this discovery, the defendant
was placed under arrest. Despite the officers’ original
intentions when they first approached the Honda, they
never questioned either the defendant or Freitag as
to why they were at 16 School Street on the evening
in question.
   After a trial to the court, the defendant was found
guilty of criminal trespass in the third degree and sen-
tenced to a term of ninety days incarceration, execution
suspended, and one year of probation. The court also
found the defendant guilty of possession of less than
one-half ounce of marijuana and sentenced him on that
charge to a fine of $150. This appeal followed. Addi-
tional facts will be set forth as they pertain to each of
the defendant’s claims on appeal.
                             I
   The defendant first claims that the evidence adduced
at trial was insufficient to support either of his chal-
lenged convictions. ‘‘In [a defendant’s] challenge to the
sufficiency of the evidence . . . [w]hether we review
the findings of a trial court or the verdict of a jury, our
underlying task is the same. . . . We first review the
evidence presented at trial, construing it in the light
most favorable to sustaining the facts expressly found
by the trial court or impliedly found by the jury. We
then decide whether, upon the facts thus established
and the inferences reasonably drawn therefrom, the
trial court or the jury could reasonably have concluded
that the cumulative effect of the evidence established
the defendant’s guilt beyond a reasonable doubt. . . .
In assessing the defendant’s claim that the evidence
against him was insufficient to establish his guilt . . .
we must look to the trial court’s findings of fact. . . .
[W]e give great deference to the findings of the trial
court because of its function to weigh and interpret the
evidence before it and to pass upon the credibility of
witnesses. . . .
  ‘‘In evaluating evidence that could yield contrary
inferences, the trier of fact is not required to accept as
dispositive those inferences that are consistent with
the defendant’s innocence. . . . The trier [of fact] may
draw whatever inferences from the evidence or facts
established by the evidence it deems to be reasonable
and logical. . . . On appeal, we do not ask whether
there is a reasonable view of the evidence that would
support a reasonable hypothesis of innocence. We ask,
instead, whether there is a reasonable view of the evi-
dence that supports the [trier of fact’s] verdict of guilty.’’
(Citations omitted; internal quotation marks omitted.)
State v. Drupals, 306 Conn. 149, 157–58, 49 A.3d 962
(2012). With these principles in mind, we address the
charges of which the defendant was convicted in turn.
                              A
   The defendant first claims that the evidence pre-
sented at trial was insufficient to support his conviction
for criminal trespass in the third degree. The state
charged the defendant, by way of an amended long
form information dated June 24, 2014, with ‘‘enter[ing]
. . . the property comprising a public housing project
located at 16 School Street, which is posted in a manner
prescribed by law or reasonably likely to come to the
attention of intruders, knowing that he did not have a
license or privilege to do so, in violation of . . . § 53a-
109 (a).’’3 In his brief to this court, the defendant con-
cedes that the state proved that he entered the subject
premises, but argues that it failed to prove that the
premises were ‘‘posted in a manner prescribed by law
or reasonably likely to come to the attention of intrud-
ers’’ and that he entered those premises knowing that
he did not have a license or privilege to do so.
  On the charge of criminal trespass in the third degree,
the trial court concluded that the defendant ‘‘did enter
or remain in the premises, to wit, and, posted in a
manner prescribed by law or reasonably likely to come
to the attention of the intruders, knowing he did not
have license or privilege to do so.’’
  In determining that the premises were posted in a
manner reasonably likely to come to the attention of
intruders, the court credited the testimony of Aurora
Holley, an ‘‘occupant specialist’’ employed by the Nor-
walk Housing Authority, which owns the housing proj-
ect located at 16 School Street. Holley testified that ‘‘No
Trespassing’’ signs are posted throughout the property
at 16 School Street, as required by law.4 Luciano testified
that, on the night in question, he observed two such
signs, one posted at the only entrance to the premises
and the other posted on a fence near the dumpster next
to which the Honda was parked. Although the defendant
rightly notes that those signs are not depicted in any
of the photographs that were admitted into evidence
at trial, and argues that there may have been insufficient
lighting for the defendant to see those signs, the court
was free to credit Luciano’s testimony that the signs
were present and visible to a person in the defendant’s
position on that evening. We thus conclude that the
court’s determination that the premises were posted in
a manner reasonably likely to come to the attention
of the defendant was well supported by the evidence
adduced at trial.
   The defendant also claims that the evidence was
insufficient to prove beyond a reasonable doubt that
he knew that he did not have a license or privilege to
be on the premises at 16 School Street. ‘‘A person acts
‘knowingly’ with respect to conduct or to a circum-
stance described by a statute defining an offense when
he is aware that his conduct is of such nature or that
such circumstance exists . . . .’’ General Statutes
§ 53a-3 (12). Thus, to prove that the defendant knew
that he did not have a license or privilege to be at 16
School Street, the state was necessarily required to
prove that, in fact, he did not have such a right or
privilege. The defendant claimed at trial, as he does
now on appeal, that he had been invited to the premises
at 16 School Street, to meet a friend who then resided
there, in order to accompany her to her twenty-first
birthday party. In support of that claim, the defendant
offered the testimony of Tiffany Hall, of 16 School
Street, who testified, inter alia, that she had invited the
defendant, with whom she had been friends for eight
or nine years, to her twenty-first birthday party, which
she was throwing that evening at a local pub. Hall testi-
fied that she had handed the defendant an invitation to
her party, a copy of which was admitted into evidence
as ‘‘Defendant’s Exhibit C,’’ at about six or seven o’clock
on the evening of July 13, 2012. Although the invitation
indicated that the party would begin at 9 p.m. that
evening at a local pub, Hall testified that all of the
partygoers had been told to meet her at 16 School Street,
where they would follow her in her limousine to the
party. Hall testified that, while she was walking from
her apartment on the premises to her limousine, she saw
the defendant and Freitag being arrested, prompting her
to call out to them, ‘‘Yo, you good?’’5 She testified that
she did not tell the arresting officers that the defendant
and Freitag were there for her party because other
officers were blocking her from reaching them.
   In finding the defendant guilty of criminal trespass
in the third degree, the court concluded: ‘‘[T]here’s no
evidence at all, that I can see, or reasonable inference
therefrom, regarding criminal trespass in the third
degree, that [the defendant] had a privilege to be there.’’
In so concluding, the court improperly shifted the bur-
den to the defendant to prove that he had a license or
privilege to be on the premises at 16 School Street,
rather than placing the burden on the state to prove
that he had no license or privilege to be there. It is
axiomatic that the defendant does not bear the burden
of disproving the statutory elements of any crime with
which he has been charged. Specifically, as it relates
to the defendant’s claim that he was on the premises
that evening because one of its residents had invited
him to be there, this court has held that when a defen-
dant claims a license or privilege to be present on the
basis of the consent of the property owner, it is ‘‘the
state’s burden, in establishing . . . unlawful[ness]
. . . to prove that no such consent had been given.’’
State v. Grant, 6 Conn. App. 24, 31, 502 A.2d 945 (1986).
   Here, the defendant claimed that he had been invited
to 16 School Street by Hall to follow her limousine to
her birthday party, which was being held at a local pub.
The trial court stated that it found Hall’s testimony to
be ‘‘credible,’’ but determined that, because the invita-
tion that was admitted into evidence indicated the loca-
tion of the party was a local pub, without making any
mention of 16 School Street, there was ‘‘nothing to
support th[e] inference’’ that Hall told the defendant to
meet at 16 School Street.6
   The defendant’s explanation that he had been invited
by Hall to meet at her apartment complex to go to her
party is supported by the fact that he was there at
the time indicated on the invitation. Moreover, Luciano
testified that the dumpster next to which Freitag’s
Honda had been parked was located on the northwest-
ern portion of the property at 16 School Street. Hall
testified that she resided in building 5. State’s exhibit
14, which is the ‘‘16 School Street Site Plan,’’ indicates
that building 5 is also located on the northwestern por-
tion of the property. The defendant’s location in that
area was therefore consistent with his claim that he
was on the property to meet up with Hall. We thus
conclude that the court’s determination that there was
no evidence from which it could find that the defendant
had been invited to 16 School Street is contradicted by
the record.
   Even, however, if the court had found Hall to be
‘‘incredible,’’ which it did not, mere disbelief of her
testimony that she had invited the defendant to meet
her at 16 School Street on the evening of his arrest
would furnish no basis for concluding, to the contrary,
that the defendant had no license or privilege to be at
16 School Street at the time of his arrest, much less
that he knew that he had no such license or privilege.
See State v. Alfonso, 195 Conn. 624, 633–34, 490 A.2d
75 (1985). The state was required to present affirmative
evidence to support those essential statutory elements,
but it failed to do so.
  The state argues that it presented sufficient evidence
from which the trial court reasonably could have
inferred that the defendant had not been invited to 16
School Street, based upon his and Freitag’s suspicious
behavior when they first saw the police and the fact
that one or both of them urinated on an outside fence
on the premises instead of using a resident’s bathroom.
To this the state adds that neither the defendant, Frei-
tag, nor Hall when she walked by them, ever told the
arresting officers that she had invited them to meet her
there that evening. The state argues that the foregoing
conduct of the defendant is inconsistent with that which
would have been expected from one who believed him-
self to be lawfully on a particular property. We disagree.
   To begin with, the defendant’s and Freitag’s nervous
conduct on seeing the officers was consistent with that
of anyone who encounters law enforcement personnel
after being discovered urinating in public or while pos-
sessing illegal contraband. It reveals nothing about
whether or not they had been invited by a resident to
be on the premises that evening. Furthermore, once the
officers approached them as they sat in the Honda after
trying unsuccessfully to back out of their parking place
near the dumpster, the new focus of their investigation
became the marijuana whose pungent odor was clearly
detectible from outside the vehicle. Because the offi-
cers, from that point forward, concentrated their efforts
on searching the vehicle for contraband, they never
questioned the defendant and Freitag about their rea-
sons for being on the premises that evening or gave
them any reason to believe that offering an explanation
on that subject would, inter alia, enable them to avoid
criminal trespass charges, aid their cause, or affect their
fate in relation to the marijuana. For similar reasons,
Hall had no reason to tell the officers, when she saw
the defendant and his companion being arrested for
unknown reasons, that they were present on the prem-
ises that evening as her guests. She was not questioned
on that subject and had no reason to volunteer informa-
tion concerning it. Moreover, even if any of the forego-
ing evidence could have supported the inference that
the defendant and his companion did not believe that
they had a license or privilege to be at 16 School Street
that evening, such ambiguous conduct did not establish
that they in fact had no license or privilege to be there.
This scant evidence was simply insufficient to prove
by any standard, let alone beyond a reasonable doubt,
that the defendant knew that he did not have a license
or privilege to be on the premises at 16 School Street.
We thus agree with the defendant that the evidence
was insufficient to support his conviction for criminal
trespass in the third degree, because there is no reason-
able view of the evidence that supported a finding of
guilty.
                            B
  The defendant also challenges the sufficiency of the
evidence supporting his conviction of possession of less
than one-half ounce of marijuana pursuant to § 21a-
279a (a). Because the marijuana seized in this case was
not found on the defendant’s person, the state was
required to prove that he constructively possessed it,
and the defendant argues that the state failed to do so.
We disagree.
   ‘‘[General Statutes] 51-164n (i) provides that in any
trial for the alleged violation of § 21a-279a (a), the bur-
den of proof shall be by the preponderance of the evi-
dence, rather than the higher criminal standard—proof
beyond a reasonable doubt—that governs most other
violations and infractions.’’ State v. Menditto, 315 Conn.
861, 875, 110 A.3d 410 (2015). Thus, ‘‘[i]n order to prove
that a defendant is guilty of possession of narcotics
. . . the state must prove [by a preponderance of the
evidence] that the defendant had either actual or con-
structive possession of a narcotic substance. . . .
Actual possession requires the defendant to have had
direct physical contact with the narcotics. . . . Con-
structive possession, on the other hand, is possession
without direct physical contact. . . . To prove either
actual or constructive possession of a narcotic sub-
stance, the state must establish [by a preponderance
of the evidence] that the accused knew of the character
of the drug and its presence, and exercised dominion
and control over it. . . .
   ‘‘Where . . . the [narcotic substance] was not found
on the defendant’s person, the state must proceed on
the theory of constructive possession . . . . One fac-
tor that may be considered in determining whether a
defendant is in constructive possession of narcotics is
whether he is in possession of the premises where the
narcotics are found. . . . Where the defendant is not
in exclusive possession of the premises where the nar-
cotics are found, it may not be inferred that [the defen-
dant] knew of the presence of the narcotics and had
control of them, unless there are other incriminating
statements or circumstances tending to buttress such
an inference. . . . In determining whether the atten-
dant incriminating circumstances support an inference
of constructive possession, the proper focus is on the
relationship between the defendant and the contraband
found in the apartment rather than on the relationship
between the defendant and the apartment itself.’’ (Cita-
tion omitted; internal quotation marks omitted.) State v.
Nova, 161 Conn. App. 708, 718–19, 129 A.3d 146 (2015).
  In finding the defendant guilty by a preponderance
of the evidence, the trial court noted the training and
experience of Rodriguez and Luciano, and credited their
testimony that they smelled what they believed to be
marijuana when they approached Freitag’s Honda—
Rodriguez from the driver’s side and Luciano from the
passenger side. The trial court credited Luciano’s testi-
mony that the defendant, who had been sitting in the
passenger’s seat, exhibited behavior consistent with
being under the influence of marijuana, namely, ‘‘glassy
eyes, slurred words.’’ Luciano testified that the defen-
dant reached down toward the floor of the vehicle with
his left hand prior to complying with Luciano’s order
to exit the vehicle. While the vehicle was searched by
the canine unit, Luciano testified that the defendant
became nervous and fidgety. A plastic bag of marijuana
was discovered on the floor near the passenger seat.
   The discovery of the marijuana near the seat that the
defendant was sitting in, and his gesture toward the
bag of marijuana prior to exiting the vehicle demon-
strated his knowledge that the bag was present and his
concern about it being discovered. His nervous behav-
ior and his demonstration of symptoms of being under
the influence of marijuana are sufficient to prove by a
preponderance of the evidence that the defendant was
in constructive possession of the marijuana. Although
the defendant argues that the evidence at trial could
be construed in a manner consistent with his innocence,
it is the role of this court to determine whether the
findings made by the trial court are reasonably sup-
ported by the record, not to consider alternative views
of the evidence. We conclude that the trial court’s find-
ings are supported by the record, and thus that the
evidence was sufficient to support the defendant’s con-
viction of possession of less than one-half ounce of mar-
ijuana.
                            II
  The defendant also claims that the court erred in
denying his motion to suppress and that he is entitled
to a new trial on the basis of that error on the charge
of possession of less than one-half ounce of marijuana.
The defendant claims that the search of the vehicle and
the seizure of the marijuana on the evening in question
was conducted pursuant to an unlawful stop that was
not justified by a reasonable and articulable suspicion
of criminal activity. We disagree.
  ‘‘Our standard of review of a trial court’s findings and
conclusions in connection with a motion to suppress is
well defined. A finding of fact will not be disturbed
unless it is clearly erroneous in view of the evidence
and pleadings in the whole record . . . . [W]here the
legal conclusions of the court are challenged, we must
determine whether they are legally and logically correct
and whether they find support in the facts set out in
the memorandum of decision . . . . [T]he trial court’s
conclusions must stand unless they are legally and logi-
cally inconsistent with the facts. . . .
  ‘‘The law governing investigatory detentions is also
well settled. Under the fourth amendment to the United
States constitution and article first, §§ 7 and 9, of our
state constitution, a police officer is permitted in appro-
priate circumstances and in an appropriate manner to
detain an individual for investigative purposes if the
officer believes, based on a reasonable and articulable
suspicion that the individual is engaged in criminal
activity, even if there is no probable cause to make an
arrest. . . . Reasonable and articulable suspicion is an
objective standard that focuses not on the actual state of
mind of the police officer, but on whether a reasonable
person, having the information available to and known
by the police, would have had that level of suspicion.
. . .
   ‘‘[I]n justifying the particular intrusion the police offi-
cer must be able to point to specific and articulable
facts which, taken together with rational inferences
from those facts, reasonably warrant that intrusion.
. . . [A]n investigative stop can be appropriate even
where the police have not observed a violation because
a reasonable and articulable suspicion can arise from
conduct that alone is not criminal. . . . In evaluating
the validity of such a stop, courts must consider
whether, in light of the totality of the circumstances,
the police officer had a particularized and objective
basis for suspecting the particular person stopped of
criminal activity. . . . This process allows officers to
draw on their own experience and specialized training
to make inferences from and deductions about the
cumulative information available to them that might
well elude an untrained person. . . .
  ‘‘Consequently, [w]e do not consider whether the
defendant’s conduct possibly was consistent with inno-
cent activity but, rather, whether the rational inferences
that can be derived from it reasonably suggest criminal
activity to a police officer. . . . When reviewing the
legality of a stop, a court must examine the specific
information available to the police officer at the time
of the initial intrusion and any rational inferences to
be derived therefrom.’’ (Citations omitted; footnote
omitted; internal quotation marks omitted.) State v.
Peterson, 320 Conn. 720, 730–32,         A.3d      (2016).
   Here, the defendant and the state disagree as to what
constituted the allegedly unlawful stop. The defendant
argues that the stop occurred when Freitag put the
vehicle in reverse and was prevented from leaving
because the police cruiser was behind it, and thus that
any evidence relied upon by the trial court that occurred
after that point, such as the officers’ testimony that
they smelled marijuana as they approached the vehicle
or the officers’ conversation with Horelick, could not
have been considered as contributing to a reasonable
and articulable suspicion to stop the vehicle. The state
argues that the court did not make an explicit determi-
nation as to when the vehicle was stopped, but clearly
and properly considered the totality of the circum-
stances of the entire encounter, including events that
occurred after Freitag had put the vehicle in reverse
to attempt to leave. We need not resolve this dispute
because we conclude that the evidence presented at
the suppression hearing was sufficient to support a
finding of reasonable and articulable suspicion at the
time Freitag put his car in reverse to attempt to drive
away, and the defendant has asserted no independent
challenge to the subsequent search of the vehicle that
was conducted on the basis of additional information
that came to the officers’ attention after the stop.
    The court specifically noted that Rodriguez and
Luciano patrolled the area frequently as part of a special
services unit to investigate constant complaints of
‘‘intruders bringing in drugs, gangs, [and] violence.’’ The
court found that the officers were familiar with and
knew most of the residents of 16 School Street, and at
9 p.m. on July 13, 2012, they saw two men, whom they
did not recognize as residents of 16 School Street,
emerge from behind a dumpster, which was surrounded
on three sides by a fence, upon which was posted a
‘‘No Trespassing’’ sign, and walk nervously and quickly
to a vehicle while trying to avoid eye contact with them.
On the basis of this evidence, we conclude that the
court properly determined that the police officers had
a reasonable and articulable suspicion to justify an
investigatory stop and thus that the trial court properly
denied the defendant’s motion to suppress.
  The judgment of conviction of criminal trespass in
the third degree is reversed and the case is remanded
with direction to render judgment of acquittal on that
charge. The judgment is affirmed in all other respects.
      In this opinion the other judges concurred.
  1
     The defendant was also charged with possession of a weapon in a motor
vehicle in violation of General Statutes § 29-38 (a) and carrying a pistol
without a permit in violation of General Statutes § 29-35 (a). He was acquitted
of those charges.
   2
     The search of the vehicle also revealed two firearms. As noted, the
defendant was acquitted of both weapons offenses with which he was
charged.
   3
     General Statutes § 53a-109 (a) provides: ‘‘A person is guilty of criminal
trespass in the third degree when, knowing that such person is not licensed
or privileged to do so: (1) Such person enters or remains in premises which
are posted in a manner prescribed by law or reasonably likely to come to
the attention of intruders or are fenced or otherwise enclosed in a manner
designed to exclude intruders, or which belong to the state and are appurte-
nant to any state institution; or (2) such person enters or remains in any
premises for the purpose of hunting, trapping or fishing; or (3) such person
enters or remains on public land which is posted in a manner prescribed
by law or reasonably likely to come to the attention of intruders or is fenced
or otherwise enclosed in a manner designed to exclude intruders.’’
   4
     Holley also testified that guests of residents of 16 School Street are
permitted and, if they have not had a criminal record within five years, they
do not need to be accompanied by the resident who had invited them.
Because the defendant did not have a criminal record, this testimony does
not appear to be relevant.
   5
     Luciano confirmed that he heard Hall yell out to the defendant.
   6
     The court explained: ‘‘The inference to draw, if any, was that sometime
from the two hours, or so, of when it was handed to [the defendant], if I
believe the testimony of Ms. Hall, then she would have told him, verbally,
to meet at 16 School Street.
  ‘‘She testified, and corroborated, that at the time the limo was there, she
uttered the words, yo, are you good, quote unquote, which was corroborated
by Officer Luciano.
  ‘‘And as to whether or not she knew anything about the arrest that was
being affected and the police activity—or the reason for the police activity,
was not on this record. And that lends itself to speculation and conjecture.’’